DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-8,10,12-17,19,21-24 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: wherein each first grid structure further comprises a metal layer formed under the air layer and including a metal, wherein the second grid structure comprises a metal layer including a metal, wherein the metal layer of the second grid structure physically isolates air layers of the first grid structures adjacent to each other in the row or column direction, wherein the metal layer of the second grid structure has a higher height than the metal layer of the first grid structure.

The following is the reason for allowance of claim 13, pertinent arts do not alone or in combination disclose: wherein the second grid structure comprises a metal layer including a metal, wherein the metal layer of the second grid structure physically isolates air layers of the first grid structures adjacent to each other in the row or column direction, wherein the metal layer of the second grid structure has a higher height than the meta layer of the first grid structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US Pub No. 20190157329), Kumano (US Pub No. 20140111664), Lee et al (US Pub No. 2017004371), Baek et al (US Pub No. 2018005379), Lai et al (US Pub No. 2010062496).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895